DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordana Goodman on 3/9/2021.

The application has been amended as follows: 

Claim 1 (currently amended): A method, comprising: 
obtaining enrollment information from a user, wherein the enrollment information comprises one or more first manipulations to a first biometric sample of the user, wherein the one or more first manipulations to the first biometric sample are selected by the user from a first plurality of manipulation options; 
initiating a challenge to the user in connection with an authentication request by the user to access a protected resource; 

the one or more second manipulations comprise at least one of virtual paint, a virtual filter effect from a virtual object catalog, or a moving virtual object; and 
the processing comprises determining a likelihood that the one or more second manipulations of the second biometric sample of the user submitted in response to the challenge matches the one or more first manipulations to the first biometric sample of the user submitted by the user with the enrollment information; and 
resolving, using the at least one processing device, the authentication request based on the likelihood, 
wherein the at least one of the virtual paint, the virtual filter effect from the virtual object catalog, or the moving virtual object becomes more transparent over time in accordance with an expiration period to indicate that the user will need to register a new manipulation when the at least one of the virtual paint, the virtual filter effect from the virtual object catalog, or the moving virtual object is no longer visible. 

Claim 2 (previously presented): The method of claim 1, wherein the first biometric sample and the second biometric sample are a faceprint having a background area and the one or more first manipulations and the one or more second manipulations are virtual markings overlaid on the background area of the faceprint. 



Claim 4 (cancelled).

Claim 5 (previously presented): The method of claim 1, wherein the one or more first manipulations comprise applying one or more overlays selected by the user to one or more specified portions of the first biometric sample of the user. 

Claim 6 (previously presented): The method of claim 1, wherein initiating the challenge to the user comprises presenting the second biometric sample to the user without the one or more first manipulations.  

Claim 7 (previously presented): The method of claim 1, wherein the challenge comprises a first step of presenting the second biometric sample and a second step of applying the one or more second manipulations to the second biometric sample after presenting the second biometric sample.

Claim 8 (original): The method of claim 1, wherein one or more of the first manipulations to the first biometric sample of the user expire according to an expiration policy. 



Claim 10 (currently amended): A system, comprising:
a memory; and
at least one processing device, coupled to the memory, operative to implement the following steps:
obtaining enrollment information from a user, wherein the enrollment information comprises one or more first manipulations to a first biometric sample of the user, wherein the one or more first manipulations to the first biometric sample are selected by the user from a first plurality of manipulation options;
initiating a challenge to the user in connection with an authentication request by the user to access a protected resource; 
processing one or more second manipulations selected by the user from a second plurality of manipulation options and applied to a second biometric sample of the user submitted in response to the challenge, wherein:
the one or more second manipulations options comprise at least one of virtual paint, a virtual filter effect from a virtual object catalog, or a moving virtual object; and

resolving the authentication request based on the likelihood, 
wherein the at least one of the virtual paint, the virtual filter effect from the virtual object catalog, or the moving virtual object becomes more transparent over time in accordance with an expiration period to indicate that the user will need to register a new manipulation when the at least one of the virtual paint, the virtual filter effect from the virtual object catalog, or the moving virtual object is no longer visible.

Claim 11 (previously presented): The system of claim 10, wherein the one or more first manipulations comprise applying one or more of the virtual paint, the virtual filter effect from the virtual object catalog, or the moving virtual object to one or more specified portions of the first biometric sample of the user, the one or more first manipulations and the first biometric sample comprising a scene.

Claim 12 (previously presented): The system of claim 11, wherein the scene is a video.

Claim 13 (previously presented): The system of claim 10, wherein initiating the challenge to the user comprises presenting the second biometric sample to the user without the one or more first manipulations.



Claim 15 (cancelled). 

Claim 16 (currently amended): A computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
obtaining enrollment information from a user, wherein the enrollment information comprises one or more first manipulations to a first biometric sample of the user, wherein the one or more first manipulations to the first biometric sample are selected by the user from a first plurality of manipulation options;
initiating a challenge to the user in connection with an authentication request by the user to access a protected resource;
processing one or more second manipulations selected by the user from a second plurality of manipulation options and applied to  a second biometric sample of the user submitted in response to the challenge, wherein:
the one or more second manipulations comprise at least one of virtual paint, a virtual filter effect from a virtual object catalog, or a moving virtual object; and

resolving the authentication request based on the likelihood, 
wherein the at least one of the virtual paint, the virtual filter effect from the virtual object catalog, or the moving virtual object becomes more transparent over time in accordance with an expiration period to indicate that the user will need to register a new manipulation when the at least one of the virtual paint, the virtual filter effect from the virtual object catalog, or the moving virtual object is no longer visible.

Claim 17 (previously presented): The computer program product of claim 16, wherein the first biometric sample and the second biometric sample have a background area and the one or more first manipulations and the one or more second manipulations are virtual markings overlaid on the background area of the first biometric sample of the user and the second biometric sample. 

Claim 18 (previously presented): The computer program product of claim 16, wherein initiating the challenge to the user comprises the steps of:
loading the second biometric sample; and
applying the one or more selected manipulations to the second biometric sample after receiving the second biometric sample. 



Claim 20 (original): The computer program product of claim 16, wherein an entropy is established to satisfy a predefined policy by varying one or more of: a size of an object catalog; a minimum number of the first manipulations that must be selected; an ordering of the selected first manipulations; a placement of the first manipulations with respect to the first biometric sample; a state of one or more of the first manipulations with respect to the first biometric sample; a physical surrounding of the first biometric sample and characteristics of the first biometric sample.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: the one or more second manipulations comprise at least one of virtual paint, a virtual filter effect from a virtual object catalog, or a moving virtual object; and the processing comprises determining a likelihood that the one or more second manipulations of the second biometric sample of the user submitted in response to the challenge matches the one or more first manipulations to the first biometric sample of the user submitted by the user with the enrollment information; and 
resolving, using the at least one processing device, the authentication request based on the likelihood, wherein the at least one of the virtual paint, the virtual filter effect from the virtual object catalog, or the moving virtual object becomes more transparent over time in accordance with an expiration period to indicate that the user will need to register a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433